Fourth Court of Appeals
                               San Antonio, Texas
                                     August 22, 2014

                                   No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18394
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Consolidate Appeals is DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court